DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           RYAN MAXWELL,
                              Appellant,

                                     v.

           JOHN EDWARDS and BRINDLEY KUIPER, et al.,
                         Appellees.

                              No. 4D18-1680

                              [April 18, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Janis Brustares Keyser, Judge; L.T. Case Nos.
2014CP004841XXXXMB, 502015CP00490.

  Joseph L. Rebak and Lorayne Perez of Akerman LLP, Miami, for
appellant.

  Kyle P. Egger of Nearing & Egger, PLLC, Miami and Erik W. Scharf of
Scharf Appellate Group, Miami, for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.